Citation Nr: 0532582	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-09 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the RO.  

The veteran in a recently received statement has indicated 
that he wished to pursue a claim for a rating higher than 10 
percent for his service-connected low back disorder.  This 
matter has not been developed for appellate review and is 
referred back to the RO for the purpose of appellate 
disposition.  

The issue of service connection for a bilateral knee disorder 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



REMAND

In February 2003, the veteran's representative submitted a 
memo that indicated that the veteran wished to cancel his 
Board hearing.  Therefore, a hearing was not conducted.  

In subsequently submitted statements, notably in an October 
2005 statement, the veteran indicated that he was not 
contacted regarding a hearing before a Veterans Law Judge and 
that he never stated that he wished to cancel his hearing. 

Accordingly, this claim is REMANDED to the RO for the 
following actions:

The RO should take appropriate steps in 
order clarify whether the veteran would 
like a hearing before a Veterans Law 
Judge, as previously requested.  
Following the veteran's response, the RO 
should take appropriate action and 
development as necessary.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  



 
 
 
 

